Citation Nr: 9928967	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tumors of the chest 
and abdominal area as residuals of Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1967 to 
April 1969.

This matter arises from May 1995 and December 1995 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In May 1995, 
the RO found that the veteran had failed to submit new and 
material evidence to reopen a claim for service connection 
for PTSD, and in December 1995, the RO denied service 
connection for chest and abdominal tumors secondary to Agent 
Orange exposure.  The veteran perfected an appeal of both 
issues and the case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  The Board remanded the case 
in November 1997 for additional development.  The RO has 
complied with the Board's request and has returned the case 
for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has tumors 
of the chest and/or abdominal area that are the result of 
exposure to Agent Orange, or that are related to any period 
of his military service.  

2.  A December 1993 RO decision denied service connection for 
PTSD because the veteran's diagnosis was based upon 
unverified stressors; the veteran failed to substantively 
appeal that decision.  

3.  A May 1995 RO decision found that the veteran had failed 
to submit new and material evidence to reopen his claim for 
service connection for PTSD; he perfected an appeal of this 
decision in March 1996. 

4.  Evidence received subsequent to the May 1995 RO decision 
is not cumulative of previously considered evidence, is 
probative of the issue at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The veteran did not engage in combat with the enemy 
during service.

6.  There is no credible supporting evidence to corroborate 
the veteran's report of in-service stressors upon which the 
diagnoses of PTSD have been based.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for tumors 
of the chest and abdominal area as residuals of exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The December 1993 rating decision denying service 
connection for PTSD is final; evidence submitted since that 
date is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (1998).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for certain 
chronic disorders, including malignant tumors, if they become 
manifested to a compensable degree within one year from the 
date of discharge from active military service.  38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted when a 
veteran who served in the Republic of Vietnam between January 
1962 and May 1975 develops chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; porphyria cutanea tarda, multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), or soft tissue sarcoma,  within a 
particular time period after leaving the Republic of Vietnam.  
That particular disease shall be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (e) (1998).  

Prior to reaching the merits of any claim for service 
connection, the Board must initially determine whether the 
veteran has crossed the threshold of establishing a well-
grounded claim.  Statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim has been 
defined by the Court as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

The veteran contends that he has developed tumors in his 
chest and abdominal area as a result of exposure to Agent 
Orange.  However, the medical evidence of record does not 
show any diagnosis of tumors involving either the chest or 
the abdominal area.  

Service medical records are completely devoid of complaints 
or clinical findings involving tumors of the chest or 
abdomen.  VA hospital and outpatient records covering the 
period from November 1986 to October 1996 show that the 
veteran was diagnosed as having a hiatal hernia in August 
1986, and he was evaluated for a questionable renal mass in 
1989.  A March 1989 computerized axial tomography (CT) scan 
of the abdomen and kidneys was negative, as was a February 
1988 upper gastrointestinal series.  He was diagnosed as 
having a duodenal ulcer and gastritis in May 1991, and he had 
a benign polyp removed from his colon in September 1991.  A 
June 1993 Agent Orange protocol evaluation showed normal 
abdomen and chest.  Despite the veteran's report of a history 
of a tumor on the right side of his colon, the June 1993 
ultrasound showed no evidence of obstruction or mass in the 
abdomen or chest.  There was no evidence of neoplasia 
anywhere.  A March 1995 esophagastro-duodenoscopy was 
negative for duodenal ulcer but there was mild diverticulosis 
in the cecum of the colon.  

Accordingly, as there is no medical evidence of any tumor of 
the chest or abdominal area, and no medical evidence to link 
any diagnosed gastrointestinal conditions to military 
service, the claim must be denied as not well grounded.  

While the Board acknowledges the veteran's statements that he 
has a history of tumors, he has not presented any medical 
evidence to confirm such diagnoses.  As a layperson, he is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical diagnoses or causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  By this decision, the Board is informing the veteran 
of the elements of a well-grounded service connection claim.  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 
(1995)


II.  New and Material Evidence

As a preliminary matter, the Board notes that according to 
the supplemental statement of the case issued to the veteran 
in April 1999, subsequent to the Board's remand, the 
veteran's claim was adjudicated on the merits, indicating 
that the RO had reopened the veteran's claim.  However, to 
ensure that it has jurisdiction, the Board must also consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

The veteran contends that he has PTSD as a result of his 
military service in Vietnam.  His claim for service 
connection for PTSD was denied in December 1993 and a request 
to reopen the claim was denied in May 1995.  The veteran 
perfected an appeal of the May 1995 RO decision.  Applicable 
law provides that a claim which is the subject of a prior 
final decision may be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203, 205-206 (1999); and Elkins v. West, 12 Vet. 
App. 209, 215-218 (1999).  The first step is to determine 
whether new and material evidence has been presented pursuant 
to 38 C.F.R. § 3.156(a).  If so, there must then be a 
determination whether the claim presented is well grounded 
under 38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, subsequent to the final decision of 
December 1993, the veteran submitted statements asserting 
that he witnessed the death of a Sergeant Rodriquez in 1968, 
that three other men he served with could corroborate his 
statements of stressors, that he witnessed a grenade 
explosion which injured one of the soldiers in his company, 
and that he observed an American soldier shoot several 
children.   

Applying the aforementioned analysis to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it is new and material because 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The new evidence is 
material to the issue of service connection for PTSD because 
it suggests additional specific in-service stressors, to 
include witnessing the death of an identified soldier. 

Accordingly, the Board concludes that the submission of 
additional reported stressors provides sufficient basis to 
reopen the veteran's claim for entitlement to service 
connection for PTSD and his appeal is granted to this extent 
only.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, 155 F.3d 
at 1359, 1363.

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-6 (1995); Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step of a merits adjudication.  See Hodge v. West 155 F.3d 
1356 (Fed. Cir. 1998). 

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a current diagnosis of 
PTSD that has been related to service.  However, he must 
further provide credible evidence to support his contentions 
that the stressors occurred, although, at this point, the 
veteran's statements regarding the presence of in-service 
stressors are presumed credible.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

As the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a), the VA's duty to assist applies.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  In that regard, the Board finds that 
the duty to assist has been satisfied in this case by the 
RO's collection of all the medical evidence either identified 
by the veteran or contained in VA's records, by the VA 
medical examinations provided in August 1995 and December 
1998, and by the efforts to obtain verification of the 
reported stressors.

Having found the veteran's claim well grounded, the Board 
will proceed to the merits of the claim.  As previously 
noted, the RO has adjudicated this claim on the merits, and 
issued a supplemental statement of the case advising the 
veteran of the applicable laws and regulations.  Thus, there 
is no prejudice to the veteran in the Board's rendering of a 
decision on the issue of service connection for PTSD, and the 
Board is not required to remand this case to the RO for 
additional consideration.  See Bernard, 4 Vet. App. at 393-4.

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (effective March 
1997); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); 
Cohen, 10 Vet. App. at 138-39.   

Since the veteran has several PTSD diagnoses linking his 
condition to service, the critical question is whether there 
is sufficient evidence of the claimed inservice stressors.  
38 C.F.R. § 3.304(f).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
or not the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and stressor(s) is related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  However, after reviewing the evidence of record, 
the Board concludes that the veteran did not engage in combat 
with the enemy.  His military occupational specialty (MOS), 
as identified in his service personnel records and Form 
DD214, was that of a cook.  Despite his November 1986 
statement that he never really served as a cook, but was 
involved in combat, there is no evidence to show that he was 
assigned to duties outside his MOS, other than an occasion 
serving on guard duty.  He also readily acknowledged that he 
worked in a service and supply unit and, during a June 1993 
VA examination, he denied exposure to combat.  Indeed, in his 
initial hospital admission for treatment of alcohol 
dependence in November 1986, he stated that "nothing 
happened to me in while over there."(Vietnam).  

The veteran's personnel records reflect that his only duty 
during his Vietnam tour of duty was as a cook.  There is no 
indication that he received any medal or decoration evincing 
combat duty.  Moreover, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) records of the veteran's 
unit confirmed that the company's operations were as supply 
and service units without any indications that the service 
personnel served in any other capacity.  While it is clear 
from the personnel records (Article 15 citation for failure 
to report in February 1969) that the veteran did stand guard 
duty, there is neither allegation, nor evidence to support 
the occurrence of stressors during that time.  Although the 
veteran did not initially allege that he was engaged in 
combat, he later stated that he was a participant or witness 
to combat events, particularly during the Tet Offensive.  
While the record is clear that the veteran's unit was 
involved in the Tet Offensive, there is no competent evidence 
to show that the veteran was involved in other than supplying 
food, or that he was subjected to sniper or mortar attacks.  
Thus, for the foregoing reasons, the Board finds that the 
veteran did not engage in combat, and 38 U.S.C.A. § 1154(b) 
does not apply.  Therefore, the veteran is not the 
beneficiary of the loosened evidentiary standards.  He must 
provide independent evidence to corroborate his report of in-
service stressors.   

The veteran's VA medical records show that he was admitted to 
the hospital in November 1986 for rehabilitation after nearly 
continuous abuse of alcohol for seventeen years.  He reported 
to a VA psychologist that he "never thought of Vietnam until 
3-4 days ago."  He reported dreams of Vietnam just prior to 
admission but stated that: "Nothing happened to me while 
over there."  He said that he was supposed to be a cook but 
was actually in combat and saw people around him who were 
shot and killed.  He was diagnosed as having major depression 
and alcohol dependence.  During an April 1987 VA examination, 
the veteran reported that he saw "brief" combat action but 
was never injured or shot anyone.  He stated that he never 
thought about Vietnam until a physician asked him about PTSD 
symptoms.  He stated that he had a "nervous breakdown" in 
1968 and was sent home for a while but then was returned to 
Vietnam.  

In December 1992, the veteran submitted a statement saying 
that Camp Red Ball, where he was stationed from September 
1967 to June 1968, was under attack as part of the Tet 
Offensive.  He stated that as a result, he saw GI's killed 
and bodies placed in steel "Conext"[sp] boxes for days at a 
time.  He could not remember the name of his unit.  During a 
June 1993 VA examination, he reported that his work during 
service involved ration supply and taking food to the units.  
He stated that he was not directly involved in combat, but 
that he was subjected to mortar and rocket attacks, and 
witnessed other people get hurt.  

In July 1995, through his attorney, the veteran submitted a 
statement that he was in Mai Lai the day after the 
"massacre" and also that he witnessed someone in his 
company suffer injury from a grenade explosion.  He provided 
the name of a supervising officer who would corroborate his 
statements.  

In April 1996, he submitted an additional statement that he 
was forced to sleep in a steel enclosure with a dead body and 
has had bad dreams since that time.  In response to the RO's 
requests for more specific information, the veteran supplied 
the names of two other sergeants that he served with and 
later stated that he witnessed the death of a Sergeant 
Rodriquez, from Lafayette, Indiana, during 1968 at Camp Red 
Ball.  He offered no more specific details of his stressors 
and could not provide a first name for Sergeant Rodriquez and 
did not identify when or how he was killed.  

In an effort to corroborate the veteran's statements, the RO 
requested verification from the USASCRUR regarding the 
veteran's unit histories, casualty reports, and general 
chronology of his company between September 1967 and April 
1969.  The USASCRUR supplied extracts of the Operational 
Reports submitted by the veteran's battalion and support 
command which confirmed his unit's participation in the Tet 
Offensive and their location throughout the time in question.  
The reports reflected that the veteran's battalion was 
engaged in supply and service support of units located in the 
areas around Saigon.  There is no evidence to show that the 
veteran or any portion of his unit was sent to Mai Lai.  Nor 
is there any evidence to support the veteran's statement that 
he witnessed a grenade attack or that he participated in 
bagging bodies.  According to the records from USASCRUR, 
there was a specific unit assigned to graves registration, 
and it was not related to the veteran's unit.  With regard to 
Sergeant Rodriquez, the records show several men with that 
last name were killed in 1968.  However, none of them were 
Army sergeants from Indiana.  
In reviewing the evidence of record in its totality, the 
Board concludes that the veteran's diagnosis of PTSD is not 
supported by evidence of the occurrence of verified stressors 
during military service.  His various statements have not 
been independently corroborated.  Despite the RO's repeated 
attempts, the veteran has failed to provide more specific 
information for purposes of verification.  The RO attempted 
to identify the veteran's supervising officers to no avail, 
and there is insufficient information to verify that he 
witnessed the death of Sergeant Rodriquez, or any other 
soldier.  The Court has clearly stated that the duty to 
assist is "not a one way street," and the RO can only 
proceed so far without help from the veteran himself.  
Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

Notwithstanding a February 1999 VA examiner's statement that 
the veteran's stressors were related to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The VA examiner recounted the veteran's 
report that: his camp was destroyed by rocket and artillery 
fire; during the Tet Offensive he was assigned to pick up 
several dead men and put them in body bags, including a 
Sergeant Rodriquez, whose remains "bloated over him;" he 
saw other GI's shoot 7 or 8 children while playing; and he 
suffered from recurrent intrusive memories.  The VA physician 
stated that his diagnosis of PTSD was "made on the basis 
that there is documented history in the military records that 
the patient was involved or on duty during the TET 
[O]ffensive and also on the specific stressors related to me 
by the patient."  While the veteran's unit was 
unquestionably involved in the Tet Offensive, there is no 
further evidence to place the veteran directly in combat, 
other than his own statements, and there is no indication in 
the record that he served in any capacity other than his 
assigned MOS as a cook.  

It is well settled that a medical diagnosis of PTSD based 
solely upon a non combat veteran's own report of history is 
insufficient to support a finding of service connection.  The 
United States Court of Appeals for Veterans Claims (Court), 
in interpreting 38 C.F.R. § 3.304(f) has stated that "the 
appellant's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1998).  Moreover, the Court 
has further stated that "something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'. . . [C]redible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence."  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

It is clear from the record that the veteran's diagnosis of 
PTSD rests upon his assertions of stressors during his 
military service, and none of these claimed stressors have 
been independently verified.  That is, he has not established 
through credible supporting evidence that his claimed in-
service stressors actually occurred and the medical opinion 
based on postservice examination is not sufficient to 
establish the occurrence of such stressors.  See Cohen, 10 
Vet. App. at 142-43.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for tumors of the chest and 
abdominal area is denied.

Having submitted new and material evidence, the claim for 
service connection for PTSD is reopened.







Entitlement to service connection for PTSD is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

